NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

FRANCISCO CALVO,                 )
                                 )
           Appellant,            )
                                 )
v.                               )                Case No. 2D16-638
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed December 14, 2016.

Appeal from the Circuit Court for Collier
County; Frederick R. Hardt, Judge.

Howard L. Dimmig, II, Public Defender,
and Siobhan Helene Shea, Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Peter Koclanes,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

              Francisco Calvo appeals his judgment and two consecutive life sentences

for sexual battery on a child less than twelve. Calvo contends that his sentencing forms

contain scrivener's errors which fail to credit him 985 days of jail time served.

Notwithstanding his consecutive life sentences, Calvo is still entitled to credit for time

served on the first life sentence. See Steadman v. State, 23 So. 3d 811, 813 (Fla. 2d
DCA 2009). However, because the trial court made no oral pronouncement awarding

credit for time served, we affirm the sentences without prejudice to Calvo filing a motion

pursuant Florida Rule of Criminal Procedure 3.801. We affirm the remaining issues

raised on appeal without comment.

             Affirmed.


NORTHCUTT, MORRIS, and LUCAS, JJ., Concur.




                                           -2-